Citation Nr: 1451922	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from June 1993 to July 1993 and from February 1994 to February 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2014).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2014).

Tinnitus

The Veteran contends that he has current hearing loss and tinnitus that developed as a result of noise exposure from explosions and gunfire during Army infantry training in service.

The service treatment records are negative for any evidence of tinnitus during active duty or at the time of the Veteran's discharge.  However, the Veteran's DD-214 shows that he served as an infantryman for over four years, and that he received the marksman marksmanship qualification badge with rifle bar.  Considering the places, types, and circumstances of his service, noise exposure in service is conceded.  
38 U.S.C.A. § 1154(a) (2014).  In-service incurrence of injury is therefore met as to acoustic trauma. 

The Veteran was afforded a VA examination in November 2011 in response to his claim.  The examination report indicates that the Veteran denied experiencing tinnitus, or more specifically, ringing, roaring, or buzzing sounds in his ears.  Therefore, the examiner did not diagnose tinnitus, and did not give an opinion as to the etiology of the claimed disability.  However, the Veteran contends that he does in fact have current tinnitus.  He has reported specifically, that when there is background noise, he hears persistent buzzing that only diminishes when he turns on a TV or makes some other kind of noise.  With regard to what was reported during the November 2011 audiological examination, the Veteran contends that the examiner confused him by asking him to define tinnitus, rather than whether he was actually experiencing tinnitus.  See December 2012 VA Form 9.  As noted above, the Veteran contends that his current tinnitus is related to noise exposure from explosions and gunfire during Army infantry training.

The Veteran's statements provide competent and credible evidence of tinnitus during active military duty and a continuity of symptoms since.  In light of the Veteran's contentions and the newly submitted evidence of current tinnitus, another VA examination and opinion are needed.  38 U.S.C.A. § 5103A(d) (West 2002).  

Fibromyalgia

The Veteran also contends that his currently diagnosed fibromyalgia developed as a result of his active military service.

Service treatment records show that in July 1994, the Veteran complained of bilateral anterior tibialis pain and tenderness.  He was diagnosed at that time with bilateral tibialis and tendonitis and bilateral compartmental syndrome of the leg.  In August 1996, he was treated for right wrist pain, in conjunction with a diagnosed synovial cyst.  In March 1997, he complained of left wrist irritation for one month, and diagnosed with tendonitis in the left wrist.  However, X-rays of the left wrist were normal at that time.  No diagnosis of fibromyalgia was made at the time of his discharge.

The post-service medical evidence of record shows that the Veteran has been treated by his private rheumatologist for symptoms such as joint and extremity pain, polyarthralgias in the hand and feet, weakness and decreased strength and grip, and fatigue, and that he has been diagnosed with fibromyalgia, since at least 2005, 5 years after his discharge.  In an April 2013 statement, the private rheumatologist noted that she had reviewed the Veteran's medical records, and opined that it was as likely as not that symptoms of sleeping difficulty, abnormal sleeping habits, pain at extremities (hand/feet), and fatigue, observed during service, were the beginning of the Veteran's fibromyalgia.  However, she did not provide a rationale for her opinion.  Therefore, the Board finds that the positive opinion, while supportive of the Veteran's claim, is not itself probative enough to enable a grant of service connection at the present time.  

The Veteran was afforded a VA examination in November 2011 in response to his claim.  The examiner noted the Veteran's in-service treatment for wrist pain and diagnoses of tendonitis, synovial cyst, and bilateral tibialis anterior tendonitis, as well as his reported post-service treatment by a private rheumatologist from 2003-2004.  After examination, the examiner diagnosed the Veteran with fibromyalgia, since 2003 or 2004, and opined that the condition was less likely than not incurred in or caused by an injury, event or illness in service.  

In rendering his rationale, the examiner first noted that the Veteran was diagnosed with fibromyalgia after military service, around 2003-2004, by his rheumatologist.  The examiner essentially concluded that it was difficult to link the Veteran's fibromyalgia to his active duty service because he did not go to sick call for the constellation of symptoms generally seen with this disease entity (although the examiner also noted that some of the symptoms may have been present then).  The examiner stated that to make such a link would be merely speculation.


First of all, the Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d).  Therefore, the fact that the Veteran was initially diagnosed with fibromyalgia after his discharge is not enough, by itself, to deny his claim.  

The Board also finds the VA examiner's opinion problematic in that the examiner points out that the Veteran did not go to sick call for symptoms generally seen with fibromyalgia, however, the examiner acknowledged that the Veteran may have in fact been experiencing some of the common symptoms of fibromyalgia at that time.  In this regard, the Veteran reported during the examination that he did not go to sick call for his symptoms because he had plans to join the CIA and wanted to have a clean medical record.  Furthermore, the Board notes that the examiner noted that the Veteran was seen in service for joint pain in the wrist, and leg/foot, and diagnosed with disorders of the joints, such as tendonitis.  The Board notes that joint pain is one of the most common symptoms of fibromyalgia.  

Finally, the Board notes that the examiner did not explain why he could not provide the opinion without resort to speculation, and furthermore, he did not indicate whether there was other evidence or information that he could use to adequately form the opinion.  The examiner was not required to state with certainty whether the Veteran's currently diagnosed fibromyalgia was caused by his active military service, although the opinion implies that he was under the impression that the opinion required such certainty.  Furthermore, an examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

For all the reasons noted above, the Board finds that the November 2011 VA examiner's opinion is inadequate for evaluation purposes, and another VA examination and opinion are needed.  38 U.S.C.A. § 5103A(d) (West 2002).  


The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers, VA or private, who have provided treatment for his claimed tinnitus and fibromyalgia.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

Obtain and associate with the claims file any outstanding VA medical records.

2. After the development requested above has been completed, the RO shall then arrange for the Veteran to undergo a VA audiological examination to determine whether any diagnosed tinnitus is related to service.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination. 

After obtaining a detailed history from the Veteran and reviewing the records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current tinnitus is due to in-service noise exposure.


The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. 

The examiner is also advised that the Veteran's in-service noise exposure is conceded.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine whether the currently diagnosed fibromyalgia is related to service.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.   Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed fibromyalgia is etiologically related, in whole or in part, to the Veteran's active service.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



